Citation Nr: 1732902	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  16-15 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot neuropathy due to cold weather exposure. 

2.  Entitlement to service connection right foot neuropathy due to cold weather exposure.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1942 to October 1945 and January 1951 to June 1951.  He died in October 2016, and the appellant, his surviving spouse, has been substituted for the Veteran for the purpose of processing his claim to completion.  See 38 U.S.C.A. § 5121A; March 2017 Correspondence.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction rests with the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In her December 2016 and March 2017 written statements, the appellant requested a hearing before a Veterans Law Judge.  There is no evidence in the record that the hearing request has been withdrawn.  38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board hearing of her choice (Travel Board or videoconference) through the St. Petersburg RO.  The appellant should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

